Citation Nr: 0030658	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension including extra 
schedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).  

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1967 to December 
1969.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs Regional Office (VARO) in which entitlement to 
nonservice-connected pension including extra schedular 
entitlement to pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2) was denied.  

REMAND

The veteran is not service-connected for any disabilities.  
His nonservice-connected disabilities are hypertensive 
cardiovascular disease, depression, not otherwise specified 
with anxiety and peripheral vascular disease.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

At the January 1998 VA examination the veteran reported that 
he was being treated by private physicians for complaints of 
swelling of the legs, high blood pressure and receiving 
treatment from a private psychiatrist for his nerves.  As 
part of the assistance provided under 38 U.S.C.A. § 5103A(a), 
the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  Whenever the Secretary, 
after making such reasonable efforts, is unable to obtain all 
of the relevant records sought; the Secretary shall notify 
the claimant that the Secretary is unable to obtain records 
with respect to the claim.  Such a notification shall, 
identify the records the Secretary is unable to obtain; 
briefly explain the efforts that the Secretary made to obtain 
those records; and describe any further action to be taken by 
the Secretary with respect to the claim.  38 U.S.C.A. 
§ 5103A(b); Veterans Claims Assistance Act of 2000.  

Although the VA afforded the veteran a general medical 
examination and a mental disorders examination in January 
1998, the examiners did not indicated whether the veteran's 
disabilities render him unemployable. ary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
Veterans Claims Assistance Act of 2000.  

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences, including the 
possible denial of his claim.  See 38 C.F.R. § 3.655(b) 
(1999); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for all of his 
disabilities.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  The veteran should be afford a 
complete VA general medical and mental 
disorders examination to determine the 
nature and severity of all of his 
disabilities.  The claims file and a copy 
of this remand must be made available to 
the examiner(s) for review prior to the 
examination so that the veteran's entire 
medical history can be taken into 
consideration and the examiner(s) are 
asked to indicate in the examination 
report that he or she has examined the 
claims folder, including the veteran's 
statements.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
accomplished and the results included in 
the claims file.  The examiners must 
render a joint opinion as to the whether 
the veteran's disabilities render him 
unemployable.  The factors upon which the 
opinions are based must be set forth.  
The examiner(s) should provide a complete 
rationale for all conclusions reached.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A legible written 
copy of the report should be inserted 
into the claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  The RO should readjudicate whether 
the veteran is entitled to nonservice-
connected pension, to include extra-
schedular entitlement to pension under 
the provisions of 38 C.F.R. § 
3.321(b)(2).  If the benefits requested 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

